Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the amendment filed on 7/13/2022. 
Claims 1-7, 9, and 11-20 are allowed in the application.  
The information disclosure statement filed on 7/13/2022 has been considered.
The previous objections and rejections have been withdrawn due to the amendment and remark.
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Nykiel (reg. 62,972) on 7/28/2022.

The application has been amended as follows: 
Per claim 5, at line 2, “a Kubernetes job template” has been changed to –the Kubernetes job template.
Per claim 7, at line 3, “a Kubernetes job template” has been changed to –the Kubernetes job template.
Per claim 11, at line 3, “a Kubernetes job template” has been changed to –the Kubernetes job template.
Per claim 12, at line 2-3, “a Kubernetes job template” has been changed to –the Kubernetes job template.
Per claim 20, at line 3, “a Kubernetes job template” has been changed to –the Kubernetes job template.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While Lin teaches a deep learning job scheduling system through Kubernetes and the template rendering used to generate based on a job description file template and a job request, a job description file for use by a container scheduler client and each Pod corresponds to one container, Gupta teaches data including a header or trailer to manipulate data, Dhamdhere teaches deleting Kubernetes jobs, ultimately, the prior arts of record, taken alone or in combination, do not teach at least generate a Kubernetes job configuration file based on a plurality of data values of the plurality of PBS job attributes, wherein one of the plurality of data values indicates a number of nodes to be used in the PBS job, and wherein in order to generate the Kubernetes job configuration file, the at least one processor is configured to: set a number of pods for the Kubernetes job based on the number of nodes to be used in the PBS job; and include the number of pods in at least one of a parallelism field or a completions field in a Kubernetes job template; and execute the Kubernetes job according to the Kubernetes job configuration file as similarly recited in claims 1, 15, and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INSUN KANG/Primary Examiner, Art Unit 2193